Los hechos están expresados en la opinión.
El Juez Asociado Se.. Wole,
emitió la. opinión del tribunal.
El peticionario fué acusado por un delito de asesinato en segundo grado. El día en que le fué leída la acusación en la Corte de Distrito de Mayagüez presentó una moción solici-tando de la corte que anulara o desestimara la acusación por haber sido formulada sin ser presentada por un gran jurado, infringiéndose así la Quinta Enmienda, a la Constitución de los Estados Unidos. La Quinta Enmienda dispone lo siguiente:
“A nadie se obligará a que conteste cargos por delito grave o infamante bajo cualquier concepto, si no es mediante acusación es-crita presentada por un gran jurado, excepto en casos que ocurrieren en el Ejército, o la Armada, o en la Milicia, estando en servicio activo en tiempo de guerra, o de peligro público. No se pondrá a nadie dos veces en peligro de perder la vida o algún miembro por un mismo delito; no podrá obligársele a declarar contra sí mismo en una causa criminal; no se le podrá quitar la vida, la libertad o los bienes, sin el debido procedimiento legal, ni se podrá tomar la propiedad particular para objetos de utilidad pública, sin la debida compensación.”
La cuestión que verdaderamente pende ante la corte' es si la Constitución de los Estados Unidos está hoy en toda su fuerza y vigor en Puerto Rico, y especialmente dicha En-mienda Quinta.
El abogado del peticionario según entendemos se' basó principalmente en la teoría de que Puerto Rico estaba incor-porado independientemente de la Ley del Congreso de marzo' 2 de 1917, conocida familiarmente .por Ley Jones, pero en cuanto al status de Puerto Rico anterior a esa ley tenemos *570que atenernos a la resolución de la Corte Suprema de los Estados Unidos en los casos de Downes v. Bidwell, 182 U. S. 244; Dorr v. United States, 195 U. S. 138; Rasmussen v. United States, 197 U. S. 516. En estas decisiones se sostiene en efecto que toda la Constitución no es aplicable a un territo-rio que lia sido adquirido basta tanto el Congreso lo incorpore, y un pronunciamiento específico de que Puerto Rico no era un territorio incorporado bajo el régimen de la Ley Fóraker es el que aparece en el caso de Kopel y. Bingham, 211 U. S. 468, 476, a saber:
“Puede justamente afirmarse que Puerto Rico es un Territorio completamente organizado, aunque no es un Territorio incorporado ■ a los Estados Unidos, y que no hay razón por la que no deba con-siderarse a Puerto Rico como uno de los territorios comprendidos en la sección 5278;”
y este criterio fué confirmado en los casos de American Railroad Company v. Didricksen, 227 U. S. 145; People of Porto Rico v. Rosaly, 227 U. S. 270, 274. Con anterioridad al día 2 de marzo de 1917, este tribunal entendía de igual modo la ley. Ex parte Bird, 5 D. P. R. (1a Ed.) 504; Ex parte Días, 7 D. P. R. 153; El Pueblo v. Kent, 10 D. P. R. 343; El Pueblo v. Acosta, 11 D. P. R. 249; Cintrón v. Banco Territorial y Agrícola, 15 D. P. R. 507. La situación, sin embargo,' ba variado en virtud de la Ley Jones.
El artículo 5 de la Ley Jones prescribe:
“Todos los ciudadanos de Puerto Rico, según se definen en la sec-ción 7 de la ley de 12 de abril de 1900, ‘Para proveer, temporalmente de rentas y de un gobierno civil a Puerto Rico, y para otros fines,’ y todos los nativos de' Puerto Rico que estaban temporalmente ausen-tes de la isla en 11 de abril de 1899, y hayan regresado después y estén residiendo permanentemente en dicha isla, y no sean ciuda-danos de ningún país extranjero, se declaran por la presente ciu-dadanos de los Estados Unidos, y serán considerados y. tenidos como tales; Disponiéndose, que cualquier persona de las descritas ante-riormente podrá conservar su presente status político, haciendo una declaración,'bajo juramento, de-su resolución a ese efecto, dentro de seis meses de haber entrado .en vigor esta Ley, ante el tribunal de dis-*571trito del distrito en que resida, declaración que se hará en la forma siguiente: * *
Y la alegación que se liace es que la ciudadanía de'tal modo concedida a los habitantes de Puerto Eico, dada la historia de los Estados Unidos y la historia de la Isla, ha convertido este Territorio organizado en Territorio incorporado.
El Gobierno de Puerto Eico por medio de su Fiscal General ha sostenido que la cuestión relativa, a la incorporación de Puerto Eico depende únicamente de la voluntad del Con-greso y que la Ley Jones no solamente no demuestra inten-ción alguna de hacer la incorporación, sino que manifiesta un propósito contrario y que los actos contemporáneos subsi-guientes del Congreso se encaminan en el mismo sentido. Alega además que en este caso el auto debe ser anulado por-que la Legislatura de Puerto Eico, creada por la ley de mar-zo 2, no ha tenido la oportunidad de establecer el gran jurado.
De conformidad con la teoría de que el Congreso no ha ex-presado su intención de hacer la incorporación, el Fiscal General ha presentado un análisis muy razonado de la Ley Jones, de las leyes existentes del Congreso y del estado de derecho que se supone fué establecido por las resoluciones de los casos Insulares y del caso de Easmussen. En verdad que si no fuera por la concesión de la ciudadanía hecha en la Ley Jones, tendría que prevalecer la alegación del Fiscal General, de acuerdo con las autoridades. Pero fué concedida la ciu-dadanía colectiva a los habitantes de Puerto Eico por la Ley J ones.
En el caso de McCulloch v. Maryland, 4 Wheaton 402, se declaró que El Pueblo de los Estados Unidos era soberano, que la Constitución y todos los poderes emanaban del mismo y que la Constitución fué creada como dice este pueblo en el preámbulo, para establecer una unión más perfecta. En el caso de Osborn v. Bank of the United States, 9 Wheat. 737, volvió otra vez la corte a declarar por conducto del Juez Presidente Sr. Marshall, que un ciudadano naturalizado se convierte en miembro de ]a sociedad y posee todos los dere-*572chos de un ciudadano nativo, y está desde el punto de vista de la Constitución, en el mismo nivel que un nativo, principio que fue reiterado en el caso de United States v. Wong Kim Ark, 169 U. S. 703. Las palabras “pueblo de los Estados Unidos” y “.ciudadanos” son términos sinónimos y signifi-can la misma cosa, Scott v. Sanford, 19 Howard, 404; United States v. Cruikshank et al., 92 U. S. 549; Boyd v. Thayer, 143 U. S. 159. En el caso de Hennessey v. Richardson Drug Co., 189 U. S. 25, la corte citó con aprobación un caso de Carolina del Norte, el de State v. Manuel, 4 Dev. & Bat, 20, 24, 26 en el que se dijo: “La palabra 'ciudadano’ según se en-tiende en nuestra' ley, es precisamente análoga a la palabra ‘subdito’ en la ley común, y el cambio de fraseología procede enteramente del cambio de gobierno. La soberanía fia sido traspasada de’ un fiombre al cuerpo colectivo del pueblo, y aquel que antes era un súbdito del Bey es afiora un ciuda-dano del Estado.”
Histórica y legalmente, como lo demuestran los casos ci-tados, la idea es que la total ciudadanía de los'Estados Uni-dos constituye el pueblo de los Estados Unidos, y que ser ciudadano es ser parte del poder soberano. La soberanía de' los Estados Unidos en su sentido objetivo fué fiecfia ex-tensiva a Puerto Bico por el Tratado de París. Sostenemos que en su sentido subjetivo, o como poder regulador fundamental, la soberanía de los Estados Unidos se fia fienfio ex-tensiva a Puerto Bico mediante la Ley Jones.
Se alega que los casos de Downes v. Bidwell, 182. U. S. 244, y el de United States v. Rasmussen, 197 U. S. 516; constituyen autoridades para sostener el criterio de que Puerto Bico no es un territorio incorporado, no obstante el fiecho en contrario de que en la Ley Jones se fiace la concesión de la ciudadanía colectiva. Hemos examinado estas decisiones con cuidado escrupuloso y no' encontramos en ellas nada que sostenga la teoría del Gobierno. Por el contrario creemos que la tendencia inevitable y fuerza de estas decisiones está necesariamente en favor de que Puerto Bico es afiora parte *573integrante de los Estados Unidos, como Lonisiana, Florida y otros Territorios antes de sn admisión como Estados y como Hawaii*, el Distrito de Columbia y Alaska hoy día. Antes de hacer una consideración de estos casos en que está envuelta la cuestión de la ciudadanía, hay otra cosa que ha de quedar establecida.
¿Existe alguna diferencia radical entre el efecto de un tratado de los Estados Unidos y úna Ley del Congreso? La Corte Suprema de los Estados Unidos en el caso de De Lima v. Bidwell, 182 U. S. 1, ha contestado a esta pregunta en sen-tido negativo. En la opinión de la corte en la página 195 se citan los casos que sostienen que la corte ha de tener en cuenta tanto un tratado como una ley del Congreso; que es equivalente' a una ley de la Legislatura. En la opinión disidente que aparece en la página 215 se admite esto especí-ficamente, y, desde luego, como se demuestra en la opinión, página 195, la igualdad o equivalencia se deduce de la Cons-titución. La cuestión de si un tratado puede requerir a veces acción ulterior del Congreso está fuera de nuestro presente argumento.. Como si hay alguna diferencia ha de ser pre-ferida la ley del Congreso en la cual ambas Cámaras inter-vienen, de ahí se infiere necesariamente que cualquier regla-mentación interior que pueda efectuarse por virtud de un tratado, seguramente que también puede efectuarse por una ley del Congreso.
Pasemos a considerar el caso de Downes v. Bidwell. En dicho caso los jueces disidentes, 182 U. S. 347 et seq. (excep-tuando tal vez al Juez Sr. Harlan que aun fué más radical), expresan el criterio de que con la ciudadanía o sin ella la adquisición de un territorio y el establecimiento de un go-bierno organizado lleva consigo la Constitución. En- el caso de Bassmussen, 197 U. S. 516, dichos jueces disidentes, ex-ceptuando tal vez al Juez Sr. Harlan, estuvieron conformes con la opinión de la mayoría al declarar que la adquisición de un territorio, más la ciudadanía, más alguna acción del Congreso que pudiera ser qiiizás menos que un gobierno or-*574ganizado, era lo mismo que incorporación. La duda que hubo en el caso de Rassmussen fué si era necesaria alguna acción por parte del Congreso cuando de un modo claro confería la ciudadanía en el tratado.
Al considerar la opinión del Juez Sr. White en el caso de Downes v. Bidwell, 182 U. S. 287 et seq., creemos que es justo incluir también al Juez Sr. Gray con los jueces Señores Shiras y McKenna, porque el Juez Señor Gray manifestó que estaba conforme substancialmente con la opinión del' Juez Sr. White. Se llegó a un acuerdo de la última opinión por la mayoría de los jueces concurrentes y puede decirse que pasó a ser la opinión de la Corte Suprema debido a su acción en el caso de .Rassmussen y como creemos, por el caso de Dorrs v. United States, 195 U. S. 138. ¿Qué es lo que impide en dicha opinión concurrente que sea considerado Puerto Rico como un Te-rritorio doméstico para todos los fines? Nada quemo sea la falta de ciudadanía de sus habitantes. En las páginas 304, 305 y 306, la idea que se expresa es que la ciudadanía de los Estados Unidos debe estar protegida contra los ha-bitantes que no .están preparados en un territorio adquirido ■ nuevamente. La adquisición de un territorio no debe incor-porar a un pueblo. extraño y hostil, pág. 307. El Juez Sr. White niega la proposición de que millones de habitantes de un territorio extranjero pueden ser incorporados irrevocable-mente a los Estados Unidos sin el deseo o consentimiento del Pueblo de los Estados Unidos, páginas 312, 313. Sostiene que el territorio del Noroeste prácticamente no contenía más que ciudadanos en tanto se trataba de su población blanca, páginas 319, 321. El caso de Louisiana para él representaba un caso claro de incorporación de los habitantes del Territorio como ciudadanos de los Estados Unidos, páginas 322, 333. “Ciu-dadanía común,” eran las palabras del actual Juez Presidente. “Y los mismos derechos fueron conferidos de la misma ma-nera por la cual otros territorios habían sido incorporados anteriormente, esto es, otorgando los privilegios de- la ciuda-danía y los derechos e inmunidades que correspondían al te-*575rritorio del Noroeste,” página 333. En cnanto a la Florida no hubo diferencia esencial alguna y cualquier duda contem-poránea que hubiere habido ella quedó disipada mediante la acción del Gobierno en los tratados subsiguientes, páginas 334, 335, (si es que no lo fue en el caso de la American Insurance Company v. Canter, 1 Peter 511). Alaska contenía disposiciones para la incorporación por cuanto la ciudadanía fué conferida por el tratado, página 335.
“De aquí se deduce, por tanto, que cuando, un tratado no contiene condiciones de incorporación, y sobre todo, cuando no sólo no tiene tales condiciones sino que expresamente' prescribe lo contrario, la cuestión de incorporación no surge hasta que el Congreso en su sabiduría considere que el territorio adquirido ha llegado a un estado en que procede que deba entrar á formar parte de la familia americana,” página 339. Es a los habitantes a que se refiere el Juez Sr. White. Ellos alcanzan el deseado “estado,” no el territorio.
“Me parece que no es necesario examinar más el pre-cepto de la Ley (Ley Foraker) en vista del hecho de que según fué informada dicha ley por el comité, ella contenía un precepto concediendo la ciudadanía a los habitantes de Puerto Rico que fué eliminado en el Senado,” dice el Juez Sr. White, pág. 341, después de haber hablado' de la incor-poración.
Pero si quedara alguna duda acerca de la opinión del Juez Sr. White, ésta desaparece al leerse el caso de United States v. Rassmussen. En ese caso se sostiene que la adquisición de un territorio y la ciudadanía es prácticamente incorpora-ción, por lo menos con algún reconocimiento del Territorio por el Congreso.
El Juez Sr. Brown que emitió nominalmente la opinión de la córte en el caso de Downes v. Bidwell, dijo lo siguiente en la página 279: “Somos también de opinión de que el poder de adquirir un territorio no sóio implica la facultad de gober-nar dicho territorio, sino la de prescribir las condiciones en que los Estados Unidos reciben a sus habitantes y cuál ha-*576brá ele ser su status en lo que el Juez Presidente Sr. Marshall denomina ‘el Imperio Americano.’ No existe al parecer tér-mino medio entre esta posición y la doctrina de que si sus habitantes no quedan convertidos inmediatamente por virtud de la anexión en ciudadanos de los Estados Unidos, sus'hijos nacidos después, ya sean salvajes o civilizados, son tales ciu-dadanos, con derecho a todos los privilegios, derechos e inmu-nidades de los ciudadanos.” El Juez Sr. Brown sostenía que no podía ir la ciudadanía a los habitantes ni a sus hijos por la adquisición de un territorio. La diferencia que establecía era la falta de ciudadanía, parecer que ha sido confirmado en su opinión concurrente en el caso de Rassmussen. En esa opinión sostuvo que era necesaria una acción más formal por parte del Congreso pero él encontró esa acción formal en la Ley para Alaska que entonces se consideraba, y que' la corte declaraba anticonstitucional en tanto se trataba en ella de proveer un jurado inadecuado para ese territorio. Para el Juez Sr. Brown los elementos esenciales para la incorpora-ción eran la adquisición del territorio, la ciudadanía de sus habitantes y .el gobierno organizado. Encontró que todos estos elementos existían en cuanto a Alaska. Cada uno de los demás jueces que intervinieron en el caso de Downes v. Bidwell hubieran estado satisfechos con algo menos. Todos dichos tres elementos existen en Puerto Rico si es que entendemos la-concesión hecha de la ciudadanía. El caso de Downes v. Bidwell no milita contra la teoría de la incorporación. La sostiene, y el caso de Rassmussen creemos que deja resuelta la cuestión. La ciudadanía fué conferida por el Congreso y el efecto de una concesión hecha por una ley es igual, si na superior, a la misma concesión hecha por un tratado.
De sugerirse que es necesaria una fórmula determinada, esto se niega por todos los jueces que tomaron parte en el caso de Rassmussen, incluyendo al Juez Sr. Brown. Dice la corte en las páginas 526, 527 de la opinión:
“El argumento por virtud del cual se pretende eludir la fuerza decisiva de los casos que acaban de citarse, es que cuando fueron re-*577sueltos había legislación del Congreso por la que se extendía la Cons-titución al Distrito de Columbia o al territorio en particular a qué. haya podido referirse un caso; pór tanto, debe considerarse que las decisiones han procedido fundadas solamente en el estatuto y no en la aplicación inherente de los preceptos de la Quinta, Sexta y Séptima Enmiendas, al Distrito de Columbia o a un territorio no ineorporadoY en la idea de que los casos se distinguen del presente por el motivo-que acaba de expresarse, continúa el argumento insistiendo en que la Sexta Enmienda no es de aplicación al caso de Alaska, porque el artículo 1891 de los Estatutos Revisados sólo hace extensiva la Cons-titución a los Territorios organizados en los cuales no está compren-dida Alaska.
“Aunque está bien fundada la presente respecto a la existencia de la legislación que declara que la Constitución es extensiva a los territorios a que respectivamente se referían los casos, la conclusión que se infiere de ese hecho no está justificada.- Sin tratar de exa-minar en detalle la opinión en los varios casos, a nuestro juicio re-sulta claramente de los mismos que se fundaban sustancialmente en la proposición de que - cuando el territorio es parte de los Estados Unidos sus habitantes tenían derecho a las garantías de la Quinta, Sexta y Séptima Enmiendas, y que la ley o leyes del Congreso qué' trataban de extender la Constitución fueron consideradas como me-ramente declaratorias de un resultado que existía independientemente por la aplicación inherente de la Constitución. Es verdad que en algunas de las opiniones se hizo referencia a la aplicación de la Cons-titución y a los preceptos estutorios que declaran tal aplicación, pero en otras no se hizo alusión alguna a dichos estatutos y los ca-sos se fundaron en una línea de razonamiento que no deja lugar a sostener otro criterio que no sea la conclusión de que la corte se basó en la aplicación eficaz por sí misma de la Constitución, Sprinville v. Thomas, 166 U. S. 707; Thomson v. Utah, 170 U. S. 343; Capital Traction Co. v. Hof, 174 U. S. 1; Black v. Jackson, 177 U. S. 349;" la corte analiza los casos citados.
Pero si es necesaria una fórmula particular, ésta se nos da en la Ley Jones. La corte en el caso de United States v. Rassmussen, 197 U. S. 522, dice lo siguiente:
“El tratado referente a Alaska en vez de mostrar, como se hizo en el tratado relativo a las Islas Filipinas, la determinación de re-servar la .cuestión del status del territorio-adquirido para la'ulterior *578acción del Congreso, manifestaba nna intención contraria’puesto que ^n él se declara expresamente .en el artículo 3, lo siguiente:
“ ‘Los habitantes del territorió cedido serán admitidos a gozar de todos los derechos, ventajas e inmunidades de los ciudadanos de lós Estados Unidos, y se les mantendrá y protegerá en el libre goce de su libertad, propiedad y religión.’
“Esta declaración aunque algo cambiada en su fraseología, es equivalente, como se ha indicado en el caso de Downes v. Bidwell, a la fórmula empleada desde el principio para expresar el propósito de incorporar un territorio adquirido a los Estados Unidos, especialmente a falta de otras prescripciones que demuestren una intención con-traria. Y fue sin duda este hecho unido a la subsiguiente legislación del Congreso lo que indujo a expresar lo siguiente' con respecto a .Alaska en la opinión de tres, si no de cuatro de los jueces que estu-vieron conformes con la sentencia confirmatoria en el caso de Downes v. Bidwell (pág. 335).
“Sin hacer referencia en particular a la adquisición que de Alaska hicimos a Rusia es bastante con decir que también ese tratado contenía disposiciones para la incorporación y se procedió con él de acuerdo exactamente con la interpretación práctica aplicada en el caso de la-adquisición de Méjico' como acaba de expresarse. ’ ’
, Las palabras de la Ley Jones son aún más terminantes,: e‘ Todos los ciudadanos de Puerto Pico * * * se declaran por la presente ciudadanos de los Estados Unidos, y serán considerados y tenidos como tales.” La ley no dice, como se dijo en el tratado de Alaska, que los habitantes tendrán los privilegios de los ciudadanos. Los declara ciudadanos in-mediatamente. La asociación de los habitantes de Puerto Pico con El Pueblo de los Estados Unidos se hace por com-pleto. El pueblo del Continente de los Estados Unidos y el pueblo de Puerto Pico son ciudadanos de un país común para los dos.
Se ha alegado por el Gobierno que la Ley Jones no con-tiene una concesión absoluta de la ciudadanía por razón de la disposición que en ella permite hacer renuncia de la misma dentro de seis meses. Si bien es cierto que, entre .otras, se han' establecido' en los libros distinciones entre adultos y me-ntores, hombres’ y mujeres, cuerdos y locos, sin embargo, no *579existen en los Estados Unidos grados de ciudadanía. La ley-otorga nna ciudadanía colectiva y es materia de historia con-temporánea de que antes de que fuese definitivamente resuelta por el Congreso estuvo pendiente la cuestión de si habría de ser la ciudadanía colectiva ó la electiva la' que habría de concederse. En los primeros pasos de la situación hubo una tendencia hacia la concesión en forma opcional. Este pro-blema pudo no haberse solucionado cuando la Ley'Jones tomó forma al principio. Si hubiera prevalecido la tendencia ini-cial y la ciudadanía hubiese' sido ahora solamente conferida a aquellos que pasaran por una especie de matrícula, el ar-gumento hubiese tenido alguna fuerza. Sin embargo, la ciu-dadanía finalmente concedida efecta al cuerpo total del pueblo de Puerto Rico igualmente y no puede distinguirse de la. ciu-dadanía de los Estados Unidos. ’ Aun cuando la declaración de independencia no forma parte' de nuestro derecho escrito sus tradiciones han sido lo bastante para impedir cualquier distinción en nuestros ciudadanos. Siendo ello cierto noso-tros no podemos, especialmente en ausencia de alguna dis-posición semejante a la de la cláusula prohibicionista de la ley, imputarle al Congreso una intención de conceder una ciu-dadanía restringida. Sólo les permite a los que no la renun-cien el retener su status de acuerdo con el Bill Foraker. La disposición debe ser tomada mejor como una condición sub-siguiente o revocación, y la ciudadanía colectiva en todo caso será aplicable hasta que tal condición o revocación tenga lu-gar. Oregon & California Railroad Company v. United States, 238 U. S. 231, 239. Pero sería absurdo suponer que el Congreso tenía in menti una ciudadanía sujeta a tal revo-cación.
La ley contempla una ciudadanía no restringida. Los funcionarios deben ser ciudadanos, artículo 10. Los electo-res deben ser ciudadanos, artículo 35. El Comisionado Re-sidente en Washington debe ser ciudadano, artículo 36.
Existen ciertos datos o indicios que se supone que' anulan la concesión de la ciudadanía y que impiden la incorporación. *580El primero entre éstos es el de que la Ley Jones en la “De-claración de Derechos,” artículo 2, menciona prácticamente cada nno de los privilegios e inmunidades garantizados por las diez primeras enmiendas a la Constitución de los Estados Unidos pero omite la presentación de la acusación por el gran jurado y el juicio por jurado. Surgiendo como surge la incorporación de la ciudadanía, no existe fuerte incon-gruencia en que se mencionen y acentúen ciertos derechos, precisamente los más fundamentales,, y se prescinda de men-cionar otros que también son consecuencia de-la incorpora-ción. De todos modos la concesión de la ciudadanía es ine-quívoca y toda la ley debe ser interpretada en sentido favorable al concesionario. Esta es la regla de la Ley Común de Inglaterra para escrituras y concesiones. En los casos de franquicias y cosas semejantes, el público está interesado y se consideran en contra del concesionario. Pero El Pueblo de los Estados Unidos no tiene ningún interés en excluir de la incorporación la ciudadaníá común de los Estados Unidos. La concesión de la ciudadanía destruye cualquier otra expre-sión dudosa en cuanto.a la intención. El Congreso no puede conceder la ciudadanía a los habitantes de un Territorio or-ganizado y al mismo tiempo privarles de los privilegios de la ciudadanía.
La sección 1891 de los Estatutos Revisados ha sido men-cionada. Es aplicable a los Territorios incorporados auto-máticamente y el hecho de' que el Congreso solo hizo mención en la Ley Jones de las leyes estatutorias de los Estados Uni-dos no requiere que sea de aplicación la máxima expressio unius est exclussio alterius. La sección 1891, para los fines del argumento, puede ser desatendida y carece de fuerza.
El suministrar un distinto sistema de rentas cuando dichas rentas pasan a la tesorería del país no es cosa rara tratán-dose de un Territorio incorporado. Binns v. United States, 194 U. S. 486.
El disponer cualquier sistema diferente de derechos po-líticos está asimismo dentro de los poderes del Congreso. *581Murphy v. Ramsey, 114 U. S. 15 y casos citados; Mormon Church Case, 136 U. S. 1. Casos insulares, passim.
La exclusión de la Ley de Comercio entre Estados y la de Instrumentos de Seguridad probablemente estaba dentro de las facultades del Congreso. Las condiciones locales son diferentes en este Territorio. Ponce Lighter Co. v. Municipio de Ponce et al., 19 D. P. R. 760; y El Pueblo de Puerto Rico v. Central Fortuna, 22 D. P. R. 106. De haber alguna duda los preceptos particulares tendrían ' que' considerarse anticonstitucionales. Que los preceptos particulares pueden ser declarados en tal sentido es ley corriente y de esa clase fué la sentencia en el caso de Rassmussen.
La historia de la incorporación de los Territorios de los Estados Unidos ha sido marcada en las Decisiones Insulares y en el caso de Rassmussen. También ha sido objeto de una razonada y extensa opinión emitida por el Juez Hamilton en el caso de Carlos Tapia resuelto recientemente. Consi-derados los antecedentes y especialmente' el casó de Rassmus-sen resulta, pues, que aunque algunos de .los Jueces de la Corte Suprema han declarado que algo menos es suficiente, todos están contestes en que la adquisición de un territorio, más la ciudadanía, más el gobierno organizado, es incorpo-ración. En Puerto Rico la única diferencia es que la ciuda-danía fué la última concesión. Sostener que la incorpora-ción no ha llegado todavía aquí es decir que la adquisición de un Territorio, más el gobierno organizado, más la ciudada-nía en el caso de Puerto Rico no es igual a la adquisición de un Territorio más la ciudadanía, más el gobierno organizado, el caso de Alaska, o lo que es lo mismo, negar la verdad al-gebráica de que a-\-b-\-c — a-\-c-\-b:
Una de las consideraciones que quizás es la más impor-tante la hemos dejado para lo último. La teoría de aquellos que sostendrían que Puerto Rico no ha sido incorporado de-pende para su. validez del estado de cosas creado por el Tra-tado de París. ' Creemos también que no se'- ha llegado a comprender el alcance de las Decisiones Insulares. En ellas *582se estableció solamente que bajo el Tratado.de París nin-guno de los territorios insulares podía ser incorporado basta que el Congreso actuara sobre el particular. No se dijo, y lo niegan los becbos y los precedentes bistóricos, que la apli-cación de toda la Constitución a un determinado Territorio de-pendía únicamente o siempre del Congreso o mucbo menos de una expresión no dudosa por parte del Congreso. Lord Mansfield dijo' bace mucbo tiempo que cuando un estatuto había quedado oscurecido en su significación debido a la in-terpretación, era conveniente retroceder al estatuto. Las pa-labras positivas y particulares que diferenciaban al tratado de los anteriores tratados-eran las siguientes., “Los derechos civiles y la condición política de los habitantes naturales de los territorios aquí cedidos a los Estados Unidos se deter-minarán por el Congreso.” En estas palabras no hay alu-sión alguna al Territorio como tal. Los habitantes del Te-rritorio estaban en la mente de las altas partes contratantes. Si predominaba el tratado lo único que se dejaba al Congreso era el determinar los derechos civiles y condición política de los habitantes naturales. Por tanto, dijo la Corte Suprema, basta que actúe el Congreso no hay incorporación. Pero el Congreso controla siempre el status político de un Territorio, bien sea incorporado, ya organizado o dependiente meramente. Pero el Congreso en la fecha del caso de Downs v. Bidivell acababa de declarar que Puerto Pico era un Territorio or-ganizado. El Congreso puede determinar los derechos po-líticos de un Territorio aun cuando esté habilitado exclusi-vamente por ciudadanos. Pero, la Corte Suprema dijo nue-vamente en los Casos Insulares que el Congreso no había ac-tuado sobre los derechos civiles de los habitantes. No los había hecho ciudadanos. Pero así lo hizo el Congreso en marzo 2 de 1917, y debe presumirse concluyentemente que el Congreso tuvo presente todas las consecuencias de sus actos. La. Ley Jones es por sí completa en su forma. Si hubieran sido sustituidos los artículos 2, 3, 1 y 5 de la Ley Jones por el- artículo 7 de la Ley Foraker, no podemos imaginarnos que *583la Corte Suprema, en vista de la concesión de' la ciudadanía, no hubiera dicho a la fecha de los Casos Insulares que el Con-greso había agotado el poder restante1 como le había sido con-ferido o dejado a él por virtud del tratado. Los derechos de los habitantes están completamente definidos por la con-cesión de la ciudadanía. Son los mismos que aquellos de los ciudadanos dé los Estados Unidos pues los habitantes son tales ciudadanos.
La Enmienda Quinta es necesariamente aplicable a un te-rritorio incorporado. United States v. Rassmussen, 197 U. S. 616, supra, y casos citados. Callan v. Wilson, 127 U. S. 540; Thompson v. Utah, 170 U. S. 343; Capital Traction Co. v. Hof, 174 U. S. 1.
Se nos pide que anulemos este auto porque la legislatura no ha tenido oportunidad de establecer el gran jurado. Nos inclinamos a convenir con el Fiscal Ueneral en que la legis-latura que va a reunirse en agosto es- la verdadera legislatura del territorio incorporado. Se nos llama la atención hacia el caso de Hawaii v. Mankichi, 190 U. S. 197, como autoridad para la validez de los procedimientos en el caso pendiente ante este tribunal. Una de las diferencias notables es que. Hawaii había sido una soberanía completa e independiente y la corte interpretaba la intención de dos soberanías en cuanto a la fecha en que debía ser aplicable la Constitución de los Estados Unidos a Hawaii. En aquel caso el prisionero ha-bía sido condenado como lo habían sido otros. Bajo la Ley Jones el privilegio de la Constitución fué consigo inmedia-tamente y el peticionario como ciudadano tiene derecho al mismo. Pero aun suponiendo que el caso de Hawaii v. Mankichi pudiera servir de autoridad para sostener una con-vicción obtenida antes de que la legislatura tuviera oportu-nidad de actuar, no vemos razón, en el presente caso, en que no ha habido juicio para no conceder al peticionario el pri-vilegio que invoca.
*584. Por estas razones la acusación- y todos los procedimientos subsiguientes en el caso, deben ser anulados.

'Con lugar la solicitud y anulada la acusación ' y todos los procedimientos subsiguientes. '

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Iíutcliison.